Citation Nr: 1126914	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  04-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of left ear.  

2.  Entitlement to an initial compensable evaluation for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1990 to April 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 decision by the RO which, in part, denied service connection for left ear hearing loss and entitlement to a compensable evaluation for hearing loss in the right ear.  A videoconference hearing before the undersigned was held in September 2006.  The Board remanded the issues on appeal for additional development in January 2007.  

In May 2008, the Board denied service connection for the left ear hearing loss and a compensable evaluation for the right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2009 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in December 2009.  

The issue concerning the evaluation of right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  A VA examiner has concluded the Veteran has a mild left ear sensorineural hearing loss that is likely due to the Veteran's military noise exposure.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, since one claim is being granted and the other remanded, no harm could accrue to the Veteran were there any notice or assistance errors, and any analysis in this regard is unnecessary.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Applicable criteria also provide that for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  


Factual Background

The Veteran contends that he has a hearing loss in the left ear which he believes is related primarily to his exposure to aircraft engine noise while working on the flight line during his 10 years of military service.  

Audiological findings in the left ear at the time of the Veteran's service enlistment examination in February 1990 were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
0

Audiological findings on a "PNF" examination in February 1993 were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
10
10
0

The other service treatment records show no complaints, treatment, abnormalities, or diagnosis referable to any hearing problems in the left ear during service.  The Veteran was discharged from service in April 2000, and a service separation examination was not conducted.  

The evidentiary record also includes VA and private medical records showing treatment for various maladies from 2001 to the present, as well as numerous audiological examinations and reports from August 2001 to February 2011.  The audiometric findings on VA and private audiological examinations during the pendency of this appeal were, in chronological order, as follows:  

August 2001 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
25
20
RIGHT
-
20
15
50
60

Speech discrimination was 96 percent in the left ear and 88 percent in the right ear.  Immittance testing revealed normal tympanic membrane compliance and acoustic reflexes at appropriate frequencies with negative reflex decay.  

October 2002 private examination audiological report as interpreted from the graph provided:  




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
45
-
45
RIGHT
-
15
20
-
35

Word discrimination was 96 percent in the left ear and 100 percent in the right ear.  The accompanying treatment note showed that the Veteran reported noise exposure in service with a noticeable hearing loss for at least two years, and denied any history of head trauma or recurrent ear infections.  The impression was hearing loss with significant left-sided conductive component despite normal tympanogram.  Significantly, the examiner indicated that this could be a case of unilateral presenting otosclerosis or possible adhesive or erosive ossicular disease.  

March VA examination 2004:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
25
25
30
RIGHT
-
20
15
45
65

Speech discrimination was 96 percent, bilaterally.  Immittance testing revealed normal tympanic membrane compliance indicating normal middle ear function.  

July 2004 private examination audiological report as interpreted from the graph provided:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
-
20
RIGHT
-
15
15
15
60

Word discrimination was 100 percent in each ear.  The accompanying treatment note indicated that the Veteran's prior mixed hearing loss on the left side had resolved.  

March 2005 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
15
20
RIGHT
-
15
15
20
60

Speech discrimination was 100 percent in the left ear and 94 percent in the right ear, indicating excellent word recognition.  

June 2005 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
14
25
35
45
RIGHT
-
15
15
30
60

Speech discrimination was 88 percent in the left ear and 96 percent in the right ear.  The diagnoses included mild to moderate sensorineural hearing loss in the left ear.  

August 2006 private examination interpreted from the audiological report:  




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
30
-
25
RIGHT
-
35
30
-
65

The accompanying treatment note indicated that the test reliability was poor due to tinnitus interference and that the Veteran's speech discrimination score (25 - left and 40 - right) was unusually poor for the degree of hearing loss.  Otoscopic examination revealed excessive wax in the left ear.  Impedance testing revealed normal tympanogram and compliance, and reflexes in the left ear were intact.  

October 2007 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
20
30
RIGHT
-
25
25
30
70

Speech discrimination was 96 percent, bilaterally.  

January 2008 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
15
30
RIGHT
-
15
20
20
65

Speech discrimination was 98 percent in the left ear and 94 percent in the right ear.  

February 2010 VA examination:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
20
20
RIGHT
-
20
20
20
65

Speech discrimination was 96 percent in the left ear and 92 percent in the right ear.  Type A tympanogram for the left ear indicated normal middle ear function.  

In an addendum report in February 2011, the VA audiologist indicated that the claims file was reviewed, including the private audiological reports and a description of the Veteran's medical history provided.  The audiologist noted that while there were variations in the audiometric thresholds for the left ear on three of the 10 examinations which meet VA criteria for hearing loss, she concluded that the Veteran does not have a hearing loss for VA purposes.  (She stated the Veteran does not "meet the levels of severity to qualify for disability under VA regulations.")  The examiner reported that there could be many causes for the variations in the test results, such as, middle ear pathology that resolved either spontaneously or under medical management, ear wax, or poor test reliability.  The audiologist commented that while the audiometric findings showed threshold changes of mild sensorineural hearing loss in the left ear which was likely due to noise exposure in service, she concluded that the diagnostic findings did not currently meet the criteria for defective hearing of the left ear for VA purposes.  

Analysis

As reflected above, there is no record of any hearing loss in service, or of any left ear hearing loss within the first post service year, with the first post service examination occurring in August 2001.  In the ensuing decade, the evidence shows the Veteran had his hearing evaluated on 9 additional occasions, and on 3 of these 10 occasions, his left ear manifested a hearing disability as that is defined by VA.  This occurred in October 2002, June 2005, and August 2006.  In October 2002, the left ear hearing loss was attributed to unilateral otosclerosis or adhesive or erosive ossicular disease, (pathology that subsequently resolved).  The June 2005 loss was subsequently shown to improve, and the August 2006 hearing loss was attributed to excessive ear wax, and poor reliability on the Veteran's part.  Thus, the evidence does not show left ear hearing loss disability as defined in 38 C.F.R. § 3.385 prior to 2002, or since 2006.  Nevertheless, the joint motion, which is the law of the case, citing McClain v. Nicholson, 21 Vet. App. 319 (2007), is understood to have concluded this record establishes the presence of a left ear hearing loss disability, by virtue of these findings in October 2002, June 2005, and August 2006.  Given that conclusion, together with the most recent VA examiner's opinion that it is likely the Veteran has a mild sensorineural hearing loss in his left ear due to his military noise exposure, a basis upon which to establish service connection has been presented.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

Having concluded left ear hearing loss was incurred in service, and since the evaluation of right ear hearing loss is based in part on the impairment present in the left ear, it would be premature to enter a decision regarding right ear hearing impairment until the RO has entered a determination as to the evaluation for the left ear.  

Accordingly, this case is remanded for the following:

1.  The Veteran should be asked to identify the places at which he has received any treatment for hearing loss since 2005, after which attempts to obtain copies of the records of such treatment should be made.  

2.  Next, the Veteran should be provided a VA examination that assesses the extent of his hearing loss.  The claims file should be provided to the examiner in connection with this, which should be noted in any report provided.  All appropriate testing should be undertaken.  

3.  After the requested development has been completed, the RO should assign disability evaluations for the Veteran's hearing loss.  If the Veteran remains dissatisfied with the result, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


